Title: From Thomas Jefferson to Henry Guest, 4 January 1809
From: Jefferson, Thomas
To: Guest, Henry


                  
                     Sir
                     
                     Washington Jan. 4. 09.
                  
                  A constant pressure of business must be my apology for being so late in acknoleging the reciept of your favor of Nov. 25. I am sensible of the kindness of your rebuke on my determination to retire from office at a time when our country is labouring under difficulties truly great. but if the principle of rotation be a sound one, as I conscientiously believe it to be with respect to this office, no pretext should ever be permitted to dispense with it, because there never will be a time when real difficulties will not exist, & furnish a plausible pretext for dispensation. you suppose I am ‘in the prime of life for rule.’ I am sensible I am not; and before I am so far declined as to become insensible of it, I think it right to put it out of my own power. I have the comfort too of knowing that the person whom the public choice has designated to recieve the charge from me is eminently qualified as a safe depository by the endowments of integrity, understanding, & experience. on a review therefore of the reasons for my retirement, I think you cannot fail to approve them.
                  Your proposition for preventing the effect of splinters in a naval action will certainly merit consideration & trial whenever our vessels shall be called into serious service. till then the perishable nature of the covering, would render it an unnecessary expence. I tender you my best wishes for the continuance of your life & health and salute you with great esteem & respect.
                  
                     Th: Jefferson
                     
                  
               